THE UN|TED STATES DlSTR|CT COURT
FOR THE M|DDLE DlSTR|CT OF PENNSYLVAN|A

W|LSCN P. RlCHARD,

P|aintiff, :
v. : 3:18-CV-559
' (JUDGE MAR|AN|)
F|NANCE OF AMER|CA
MORTGAGES, LLC, et al.,
Defendants.
ORDER

AND NOW, TH|S 72le DAY 0F MAY, 2019, upon de novo review of Nlagistrate
Judge Car|son’s Report and Recommendation (“R&R”) (Doc. 78), and for the reasons
stated in the accompanying Memorandum Opinion, lT lS HEREBY ORDERED THAT:
1. Plaintiff Objections (Doc. 82) are OVERRULED.
2. The R&R (Doc. 78) is ADOPTED as follows:

a. The Court ADOPTS the R&R’s recommendation that Defendant QBE
insurance Corporation’s (“QBE’s”) motion to dismiss (Doc. 75) be granted
with leave to amend with respect to P|aintist claim against QBE.

b. The Court also ADOPTS the R&R’s recommendation that Defendant Great
American Assurance Company’s (“Great American’s”) motion to dismiss
(Doc. 44) be granted with prejudice with respect to Plaintiff’s claims against

Great American.

Defendant QBE’s motion to dismiss for failure to state a claim (Doc. 75) is
GRANTED, and Piaintift"s claim against QBE is DlSM|SSED WlTHOUT
PREJUD|CE. Defendant QBE’s previous motion to dismiss (Doc. 47) is DEN|ED
AS MOOT.

Defendant Great American’s motion to dismiss for failure to state a claim (Doc. 44)
is GRANTED, and P|aintiff’s claims against Great American are DlSM|SSED WlTH
PREJUD|CE.

P|aintiff is granted leave to amend his Complaint within twenty-eight (28) days
from the date of this Order to set forth proper claims for breach of contract
against QBE. Fai|ure to amend the Complaint with respect to P|aintiff’s claim
against QBE may result in dismissal of this action with prejudice with respect to
QBE.

As this case was previously referred to Magistrate Judge Car|son “for the purpose
of conducting ali pre-trial proceedings and issuing rulings or Reports and
Recommendations on all pre-trial motions, in accordance with 28 U.S.C. § 636(b),”

(Doc. 66), this case is REMANDED to Magistrate Judge Car|son for further

proceedings

 

 

Hoben o. Mari§ii
United States District Judge

2

